DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirao (US 2014/0095024).  The abstract of Hirao discloses, 
“A suspension control apparatus includes a damping force adjustable shock absorber disposed between a vehicle body and a wheel of a vehicle and capable of adjusting a damping force to be generated, a vertical movement detection device configured to detect a state regarding a vertical movement of a vehicle, and a controller including: a target damping force calculation section configured to calculate a target damping force based on a detection result of the vertical movement detection device, a correction section configured to calculate a corrected damping force, which is acquired by reducing the target damping force when a relative speed is a low speed between a sprung side and an unsprung side of the damping force adjustable shock absorber, and a control signal output section configured to output the control signal corresponding to the corrected damping force to the damping force adjustable shock absorber.”
Thus, Hirao discloses:

motion state quantity sensors 8,9,21 configured to detect motion state quantities of a vehicle; 
a roll damping force base value setting unit 11 configured to set a roll damping force base value based on the motion state quantities, the roll damping force base value being used to compute a target damping force (Box 15, Fig. 2) of the variable damping force damper for controlling a roll attitude of the vehicle; 
a roll rate computation unit 12,13 configured to compute a sprung mass roll rate and an unsprung mass roll rate of the vehicle based on the motion state quantities; and 
a roll damping force correction unit 18,19 configured to correct the roll damping force base value based on a roll rate difference that is a difference between the sprung mass roll rate and the unsprung mass roll rate and to output the corrected roll damping force base value as the target damping force (“The minimum value selector 19 compares the target damping coefficient C output from the damping coefficient calculator 7 and the maximum damping coefficient C.sub.max output from the maximum damping coefficient map 18, and selects a smaller one of these coefficients C and C.sub.max to output it as a corrected damping coefficient Ca. Therefore, the minimum value selector 19 and the maximum damping coefficient map 18 constitute a correction section that calculates the corrected damping coefficient Ca, which is acquired by reducing an upper limit of the target damping coefficient C, when the relative speed V2 is a low speed.” - ¶ [0049]).

With regard to claim 2 - wherein the roll damping force correction unit is configured to normalize the unsprung mass roll rate and the sprung mass roll rate relative to each other based on an unsprung mass roll stiffness and a sprung mass roll stiffness and to compute the roll rate difference based on absolute values of the normalized unsprung mass roll rate and sprung mass roll rate:


With regard to claim 3 - wherein the roll damping force correction unit 18,19 is configured to correct the roll damping force base value so as to be larger in absolute value than before correction when the unsprung mass roll rate is larger in absolute value than the sprung mass roll rate after normalization and to correct the roll damping force base value so as to be smaller in absolute value than before correction when the normalized unsprung mass roll rate is smaller in absolute value than the sprung mass roll rate after normalization (see ¶[0038]-[0040], included below with regard to claim 4,for reference).

With regard to claim 4 - A control system for a variable damping force damper, comprising: 
motion state quantity sensors 8,9,21 configured to detect motion state quantities of a vehicle; 
a roll damping force base value setting unit 11 configured to set a roll damping force base value based on the motion state quantities, the roll damping force base value being used to compute a target damping force 15 of the variable damping force damper for controlling a roll attitude of the vehicle; 

a roll damping force correction unit 18,19 configured to correct the roll damping force base value based on the sprung mass roll rate and the unsprung mass roll rate and to output the corrected roll damping force base value as the target damping force, 
wherein the roll damping force correction unit is configured to correct the roll damping force base value so as to be larger in absolute value than before correction when the sprung mass roll rate and the unsprung mass roll rate are both positive and are increasing in absolute value with time, to correct the roll damping force base value so as to be smaller in absolute value than before correction when the sprung mass roll rate and the unsprung mass roll rate are both positive and decrease in absolute value with time, to correct the roll damping force base value so as to be larger in absolute value than before correction when the sprung mass roll rate and the unsprung mass roll rate are both negative and are increasing in absolute value with time, and to correct the roll damping force base value so as to be smaller in absolute value than before correction when the sprung mass roll rate and the unsprung mass roll rate are both negative and are decreasing in absolute value with time:
“The damping force limiter 16 limits a positive value and a negative value of a maximum value of the target damping force DF, respectively independently. As illustrated in FIG. 3, with the sprung speed V1 at the positive side, if the target damping force DF is smaller than a predetermined positive-side threshold value DFt (DF<DFt), the damping force limiter 16 outputs a value of the target damping force DF as a limited target damping force DF.sub.lim. If the target damping force DF is larger than the threshold value DFt (DFDFt), the damping force limiter 16 outputs a values of the threshold value DFt as the limited target damping force DF.sub.lim.



“In other words, if the absolute value of the target damping force DF is smaller than the absolute value of the threshold value DFt (|DF|<|DFt|), the damping force limiter 16 outputs a value of the target damping force DF as the limited target damping force DF.sub.lim. If the absolute value of the target damping force DF exceeds the threshold value DFt (|DF|.gtoreq.|DFt|), the damping force limiter 16 outputs a value of the threshold value (.+-.DFt) as the limited target damping force DF.sub.lim. At this time, the threshold value DFt is set to a smaller value than a damping force that the shock absorber 6 can generate. Therefore, the damping force limiter 16 sets the limited target damping force DF.sub.lim so as to be smaller than the damping force that the shock absorber 6 can generate.” - ¶[0038]-[0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 12, 2021